 

Exhibit 10.22(a)

 

FIRST AMENDMENT TO

SALARY CONTINUATION AGREEMENT

 

THIS AMENDMENT (the “Amendment”) is adopted March 29, 2016, by First South Bank,
located in Washington, North Carolina (the “Employer”), and Scott C. McLean (the
“Executive”).

 

The Employer and the Executive executed a Salary Continuation Agreement dated
June 3, 2014 (the “Agreement”) which provides deferred compensation benefits to
the Executive under certain circumstances. The parties wish to amend the
Agreement to increase the benefits provided pursuant to the Agreement. The
parties agree and acknowledge that this Amendment (i) shall be interpreted in
accordance with Internal Revenue Code Section 409A and (ii) increases the amount
of benefits provided under the Agreement, but does not change the payment
schedule thereunder.

 

NOW, THEREFORE, the Employer and the Executive adopt the following amendments to
the Agreement:

 

Section 2.1 of the Agreement shall be deleted and replaced by the following:

 

2.1           Normal Retirement Benefit. Upon Separation from Service after
Normal Retirement Age, the Employer shall pay the Executive an annual benefit in
the amount of Twenty-Seven Thousand Dollars ($27,000) in lieu of any other
benefit hereunder. The annual benefit will be paid in equal monthly installments
commencing the month following Separation from Service and continuing for
fifteen (15) years, subject to the conditions and limitations hereinafter set
forth.

 

Sections 2.4, 2.5 and 2.6 of the Agreement shall be deleted and replaced by the
following:

 

2.4           Change in Control Benefit. If a Change in Control occurs, followed
within twenty-four (24) months by Separation of Service prior to Normal
Retirement Age, the Employer shall pay the Executive an annual benefit in the
amount of Twenty-Seven Thousand Dollars ($27,000) in lieu of any other benefit
hereunder. The annual benefit will be paid in equal monthly installments
commencing the month following Normal Retirement Age and continuing for fifteen
(15) years.

 

2.5           Death Prior to Separation from Service and Disability. In the
event the Executive dies prior to Separation from Service and Disability, the
Employer shall pay the Beneficiary an annual benefit in the amount of
Twenty-Seven Thousand Dollars ($27,000) in lieu of any other benefit hereunder.
The annual benefit will be paid in equal monthly installments commencing the
month following the Executive’s death and continuing for fifteen (15) years.

 

 

 

  

2.6           Death after Separation from Service or Disability and before
Normal Retirement Age. In the event the Executive dies after Separation from
Service or Disability, and before Normal Retirement Age, the Employer shall pay
the Beneficiary an annual benefit in the amount of Twenty-Seven Thousand Dollars
($27,000) in lieu of any other benefit hereunder. The annual benefit will be
paid in equal monthly installments commencing the month following the
Executive’s death and continuing for fifteen (15) years.

 

The Schedule A originally attached to the Agreement shall be replaced by the
Schedule A attached hereto.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have executed this Amendment as indicated below:

 

Executive   Employer         /s/ Scott C. McLean   By: /s/ L. Steven Lee    
Its: Compensation Committee Chairman

 

 

 

  

Salary Continuation Plan

Schedule A - Exhibit 10.22(a)

  

Scott McLean                    Birth Date:  xx/xx/1964     Early Termination  
Disability   Change in Control   Death 

Plan Anniversary Date: Dec. 31

Normal Retirement Date:
05/11/2029, Age 65

Normal Retirement Payment:
Monthly for 15 Years

      Amount Payable Monthly
for 15 Years Upon
Separation   Amount Payable Monthly
for 15 Years Upon
Separation   Amount Payable Lump
Sum Upon Death  Values As Of  Age  Annual Benefit 1   Annual Benefit 1,2  
Annual Benefit 1,2   Annual Benefit 1,2                           4/1/2016  51 
 0    3,104    27,000    27,000  12/31/2016  52   0    4,927    27,000  
 27,000  12/31/2017  53   0    7,253    27,000    27,000  12/31/2018  54 
 9,466    9,466    27,000    27,000  12/31/2019  55   11,572    11,572  
 27,000    27,000  12/31/2020  56   13,575    13,575    27,000    27,000 
12/31/2021  57   15,480    15,480    27,000    27,000  12/31/2022  58   17,293  
 17,293    27,000    27,000  12/31/2023  59   19,017    19,017    27,000  
 27,000  12/31/2024  60   20,658    20,658    27,000    27,000  12/31/2025  61 
 22,219    22,219    27,000    27,000  12/31/2026  62   23,703    23,703  
 27,000    27,000  12/31/2027  63   25,116    25,116    27,000    27,000 
12/31/2028  64   26,460    26,460    27,000    27,000  5/11/2029  65   27,000  
 27,000    27,000    27,000 

 

The first line represents the plan values as of April 1, 2016.

1 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 180 monthly payments.

2 Note that accounting rules may require an additional accrual at the time this
benefit is triggered.

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

Scott McLean:   /s/ Scott McLean   By: /s/ L. Steven Lee

 



Date: 3/29/16   Title: Chairman Compensation Committee



 

        Date:  3/29/16

 

 

